      Case 2:07-cv-02513-GMS Document 2465 Filed 09/09/19 Page 1 of 2



1    OFFICE OF THE MARICOPA COUNTY ATTORNEY

2    By:    JOSEPH I. VIGIL (018677)
            JOSEPH J. BRANCO (031474)
3           BRIAN PALMER (023394)
            Deputy County Attorneys
4           vigilj@mcao.maricopa.gov
            brancoj@mcao.maricopa.gov
5           palmeb02@mcao.maricopa.gov
6    CIVIL SERVICES DIVISION
     Security Center Building
7    222 North Central Avenue, Suite 1100
     Phoenix, Arizona 85004
8    Telephone (602) 506-8541
     Facsimile (602) 506-8567
9
     ca-civilmailbox@mcao.maricopa.gov
10   MCAO Firm No. 00032000
11   Attorneys for Defendant Paul Penzone
12                           UNITED STATES DISTRICT COURT
13
                                    DISTRICT OF ARIZONA
14

15   Manuel De Jesus Ortega Melendres,        No. CV-07-2513-PHX-GMS
     on behalf of himself and all others
16   similarly situated;
     et. al.,                                 DEFENDANT PAUL PENZONE’S
17                                            NOTICE OF FILING TWENTY-FIRST
                      Plaintiffs,             QUARTERLY COMPLIANCE REPORT
18   and
19   United States of America,
20                    Plaintiff-Intervenor,
21   v.
22   Paul Penzone, in his official capacity
     as Sheriff of Maricopa County,
23   Arizona, et. al.,
24                    Defendants.
25

26
27

28


                                               1
      Case 2:07-cv-02513-GMS Document 2465 Filed 09/09/19 Page 2 of 2



1              Pursuant to the Court’s October 2, 2013, Order (Doc. 606), Defendant Paul
2    Penzone files with the Court Defendant’s Twenty-first Quarterly Compliance Report,
3
     which covers the 2nd Quarter of 2019. (Attached as Exhibit 1)
4
               RESPECTFULLY SUBMITTED this 9th day of September, 2019.
5

6                                                                OFFICE OF THE MARICOPA COUNTY
                                                                 ATTORNEY
7
                                                                 BY: /s/ Joseph I. Vigil
8                                                                    JOSEPH I. VIGIL, ESQ.
                                                                     JOSEPH J. BRANCO, ESQ.
9                                                                    BRIAN PALMER, ESQ.
                                                                     Attorneys for Defendant Paul Penzone
10

11
                                                CERTIFICATE OF SERVICE
12
            I hereby certify that on September 9, 2019, I caused the foregoing document to be
13
     electronically transmitted to the Clerk’s Office using the CM/ECF System for filing and
14   served on counsel of record via the Court’s CM/ECF system.

15
     /s/ J. Barksdale
16
     S:\CIVIL\CIV\Matters\CJ\2007\Melendres CJ07-0269\Pleadings\Word\Not re 21st Quarterly CID Compliance Report 090919.docx

17

18

19

20
21

22

23

24

25

26
27

28


                                                                      2
